OPINION — AG — THE BOARD OF COUNTY COMMISSIONERS OF STEPHENS COUNTY, DOES NOT HAVE THE LEGAL AUTHORITY TO FILE A LEGAL ACCUSATION IN WRITING IN THE DISTRICT COURT FOR THE REMOVAL OF MEMBERS OF THE SCHOOL BOARD. THERE CAN BE NO QUESTION BUT THAT A DULY EMPANELED GRAND JURY WOULD HAVE THE RIGHT TO FILE A LEGAL ACCUSATION FOR THE OUSTER FROM OFFICE OF SCHOOL BOARD MEMBERS. (MALIFICENCE, ILLEGAL ACTIVITY, CRIMINAL ACTION) CITE: 22 Ohio St. 1181 [22-1181], 22 Ohio St. 1182 [22-1182], 22 Ohio St. 1194 [22-1194] (NEGLECT, MALADMINISTRATION, CORRUPTION, EXTORTION), OPINION NO. APRIL 22, 1932 — WATSON (OWEN J. WATTS)